Citation Nr: 1533444	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral refractive error.

2.  Entitlement to an initial rating higher than 10 percent for chronic right ankle strain.

3.  Entitlement to an initial rating higher than 10 percent for chronic left knee strain with patellofemoral syndrome.

4.  Entitlement to an initial compensable rating for residual, left fifth finger status post-surgical repair for osteochondroma and boutonniere.

5.  Entitlement to an initial compensable rating for bilateral tinea pedis.

6.  Entitlement to an initial compensable rating for residual scar, status post gunshot wound, anterior left shoulder.

7.  Entitlement to an initial compensable rating for residual scar, status post gunshot wound, posterior left shoulder.

8.  Entitlement to an initial rating higher than 10 percent for residual scar, status post-surgery fifth finger, left hand.
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 2005 to October 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A timely notice of disagreement was received in January 2010, a statement of the case was issued in March 2010, and a VA Form 9 was received in August 2010.  The matter is now handled by the RO in Philadelphia, Pennsylvania.   

In a November 2014 rating decision, the RO granted an increased initial evaluation of 10 percent for residual scar, status post-surgery fifth finger, left hand, effective October 2009.  

Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral refractive error, and entitlement to increased ratings for chronic right ankle strain, chronic left knee strain with patellofemoral syndrome, residual, left fifth finger status post-surgical repair for osteochondroma and boutonniere, bilateral tinea pedis, residual scar, status post gunshot wound, anterior left shoulder, residual scar, status post gunshot wound, posterior left shoulder, and residual scar, status post-surgery fifth finger, left hand.

Unfortunately, a remand is required.  In his VA Form 9, the Veteran indicated that he wished to have a travel board hearing at his local VA office.  See August 2010 VA Form 9.  The Veteran was sent a notice letter to his last known address, dated April 2015, informing him that a hearing was scheduled for May 2015.  See April 2015 letter.  The letter provided notice as to the date, time and place of the hearing.  The letter was returned to the VA, with a "return to sender, not deliverable as addressed, unable to forward" sticker affixed.  The Veteran subsequently failed to report to the hearing in May 2015. 

The Veteran's representative requested that action be taken to verify the Veteran's current address and to reschedule the Veteran for his travel board hearing.  See August 2015 Representative Statement.  

On remand, the Veteran's address should be verified.  In this regard, however, the Board also notes the Veteran bears a degree of responsibility.  While VA has a duty to assist the Veteran in the development of his claim, that duty is not limitless, neither is it always a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Veteran has an obligation to keep VA apprised of his whereabouts, including his current address.  See Jones v. West, 12 Vet. App. 98 (1998).  

After the Veteran's address has been verified, the hearing should be rescheduled, and a notice should be sent to the Veteran's updated mailing address.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's current address.

2.  The RO should take appropriate steps to schedule the Veteran for a hearing at his local RO before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2014).
 
3.  Notify the Veteran and his representative of the date, time and location of this hearing.  

Place a copy of this letter in the claims file.
 
4.  After the hearing is conducted, or in the event the Veteran withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




